Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yanbin Xu on 3/15/2022.
The application has been amended as follows:
In the Claim 1, "wherein the performing a noise addition processing" (in line 1 at page 3) has been changed to "wherein the performing the noise addition processing" and "on a format-converted reference" (in line 1 at page 3) has been changed to "on the format-converted reference".
In the Claim 1, "wherein the performing an inverse image processing" (in line 10 at page 3) has been changed to "wherein the performing the inverse image processing".
In the Claim 1, "performing an inverse digital gain transformation" (in line 2 from the bottom at page 3) has been changed to "performing the inverse digital gain transformation".

In the Claim 8, "wherein in performing a noise addition processing" (in line 13 at page 6) has been changed to "wherein in performing the noise addition processing" and "on a format-converted reference" (in line 13 at page 6) has been changed to "on the format-converted reference".
In the Claim 8, "wherein in performing an inverse image processing" (in line 2 from the bottom at page 6) has been changed to "wherein in performing the inverse image processing".
an inverse digital gain transformation" (in line 11 at page 7) has been changed to "perform the inverse digital gain transformation".

In the Claim 15, "wherein the performing a noise addition processing" (in line 8 at page 10) has been changed to "wherein the performing the noise addition processing" and "on a format-converted reference" (in line 8 at page 10) has been changed to "on the format-converted reference".
In the Claim 15, "wherein the performing an inverse image processing" (in line 6 from the bottom at page 10) has been changed to "wherein the performing the inverse image processing".
In the Claim 15, "performing an inverse digital gain transformation" (in line 6 at page 11) has been changed to "performing the inverse digital gain transformation".

Allowable Subject Matter
Claim 1, 4-8, 11-15 and 18-20 are allowed. (Claim 2-3, 9-10 and 16-17 have been cancelled.)
The following is an examiner’s statement of reasons for allowance: The client incorporated the claim 2 and 3 (which was allowable subject matters) into the independent claim 1, incorporated the claim 9 and 10 (which was allowable subject matters) into the independent claim 8, and incorporated the claim 16 and 17 (which was allowable subject matters) into the independent claim 15 and added limitations, “wherein the format-converted reference image and each format-converted non-reference image are RAW images in a Bayer format that are obtained through image format conversion” for defining what “image format conversion” means. 
Buades et al. (“CFA Bayer image sequence denoising and demosaicking chain”) discloses acquiring a plurality of raw images and noisy CFA sequences, determining reference frame and adjacent frames (non-reference images), performing a noise addition processing, warping adjacent frames onto reference frame, annotating reference image, and acquiring the sample image set, the sample image set however it fails to disclose, “wherein the performing an inverse image processing on the format-converted reference image and the format-converted non-reference image respectively comprises: performing the inverse white balance transformation on the format-converted reference image to obtain a first reference image, and performing the inverse white balance transformation on the format-converted non-reference image to obtain a first non-reference image; dividing a pixel value at each pixel position in the first reference image by a pixel value of a same pixel position in a target vignetting gain image to obtain a second reference image, and dividing a pixel value at each pixel position in the first non-reference image by a pixel value at a same pixel position in the target vignetting gain image to obtain a second non-reference image; and performing an inverse digital gain transformation on the second reference image and the second non-reference image, respectively”.
ZHANG (US 2018/0350042) discloses the method for selecting a reference image from a plurality of sequentially captured images, selecting one or more first images (non-reference images) from the remaining sequentially captured images, and performing a format conversion on the reference image, however it fails to disclose other limitations in claim 1. 
TANAKA et al. (US 2014/0211034) discloses the method of performing a noise addition processing on the reference image to create the noise-added image and aligning non-reference image, however it fails to disclose other limitations in claim 1.
Brooks et al. (“Unprocessing Images for Learned Raw Denoising”) discloses technique to unprocessed images allowing to synthesize realistic raw sensor measurements for improving denoising performance, however it fails to disclose other limitations in claim 1.
However, either Buades et al. alone or in combination with ZHANG, TANAKA et al., and Brooks et al. does not expressly teach the particular features claimed in the application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.